                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   FAYETTEVILLE DIVISION


MICHCELE M. STOTLER                                                                               PLAINTIFF


         v.                              CIVIL NO. 5:17-CV-5229


NANCY A. BERRYHILL, 1 Acting Commissioner,
Social Security Administration                                                                    DEFENDANT


                                         MEMORANDUM OPINION

         Plaintiff, Michcele M. Stotler, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claim for a period of disability and disability

insurance benefits (DIB) under the provisions of Title II of the Social Security Act (Act). In

this judicial review, the Court must determine whether there is substantial evidence in the

administrative record to support the Commissioner’s decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current application for DIB on July 2, 2015, alleging an

inability to work since February 15, 2013, due to chronic obstructive pulmonary disease

(COPD), bipolar disorder, anxiety, and post-traumatic stress disorder (PTSD). (Tr. 101, 117).

For DIB purposes, Plaintiff maintained insured status through September 30, 2015. (Tr. 101,

117). An administrative hearing was held on May 27, 2016, at which Plaintiff and a vocational

expert testified. (Tr. 64-99).



1
 Nancy A. Berryhill, has been appointed to serve as acting Commissioner of Social Security, and is substituted as
Defendant, pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.
 

                                                            1
       By written decision dated July 21, 2016, the ALJ found that during the relevant time

period, Plaintiff had severe impairments of bipolar disorder; major depressive disorder,

recurrent, moderate; post-traumatic stress disorder (PTSD); borderline personality disorder;

methamphetamine and cannabis abuse; chronic obstructive pulmonary disease (COPD);

cervical and lumbar degenerative disc disease; obesity; hypertension; and hypothyroidism.

(Tr. 15). However, after reviewing all of the evidence presented, the ALJ determined that

Plaintiff’s impairment did not meet or equal the level of severity of any impairment listed in

the Listing of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 15-17).

The ALJ found that Plaintiff retained the residual functional capacity (RFC) to perform light

work as defined in 20 CFR 404.1567(b), except for the following: Plaintiff could have

occasional exposure to dust, fumes, smoke, or chemicals; she could understand, remember,

and carry out simple and routine instructions and tasks; she was unable to perform fast paced

production requirements, so no production rate pace work such as assemble line work; she

could only perform simple work-related decisions with few, if any, workplace changes or

changes in routine; she was limited to jobs that involved working with the same types of things

on a day-to-day basis, rather than working with people; she was limited to occasional

interaction with co-workers and supervisors, and she was not capable of performing jobs

involving direct interaction with the public. (Tr. 18-21). With the help of a vocational expert

(VE), the ALJ determined that although Plaintiff was unable to perform her past relevant work,

there were jobs that existed in significant numbers in the economy that Plaintiff could perform,

such as an apparel stock checker, an office helper, and a merchandise marker. (Tr. 23). The

ALJ concluded that the Plaintiff had not been under a disability, as defined in the Social




                                               2
Security Act, from February 15, 2013, the alleged onset date, through September 30, 2015, the

date last insured. (Tr. 23).

          Plaintiff then requested a review of the hearing decision by the Appeals Council, which

after reviewing additional medical evidence submitted by the Plaintiff, denied that request on

September 7, 2017. 2 (Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 1). This case

is before the undersigned pursuant to the consent of the parties. (Doc. 5). Both parties have

filed appeal briefs, and the case is now ready for decision. (Docs. 12, 13).

          This Court’s role is to determine whether the Commissioner’s findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

supports the Commissioner’s decision, the Court may not reverse it simply because substantial

evidence exists in the record that would have supported a contrary outcome, or because the

Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

positions from the evidence and one of those positions represents the findings of the ALJ, the

decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).



          2
             With respect to the additional evidence from the relevant time period that was submitted to the Appeals Council,
the Appeals Council made the following determination, “We find this evidence does not show a reasonable probability that it
would change the outcome of the decision. We did not consider and exhibit this evidence.” The Court notes that, here, as the
Court found in Benoit v. Berryhill, although the Appeals Council denied Plaintiff’s request for review and indicated that it did
not consider or exhibit the evidence, the Appeals Council’s decision reflects that the Appeals Council received the additional
records; that it reviewed these records; and that it concluded that these records did not provide a basis for changing the decision
of the ALJ. Benoit v. Berryhill, 2018 WL 4554519 *7 (E.D. Mo. 2018).
 

                                                                3
       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       IT IS SO ORDERED AND ADJUDGED this 8th day of March, 2019.




                                              /s/ Erin L. Wiedemann
                                              HON. ERIN L. WIEDEMANN
                                              UNITED STATES MAGISTRATE JUDGE




                                               4
